Citation Nr: 9916898	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  97-32 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a left 
knee condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1969 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied the veteran's attempt to 
reopen his claim for service connection for a left knee 
condition.


FINDINGS OF FACT

1.  In an unappealed rating decision of January 1995, the RO 
denied the veteran's claim for service connection for a left 
knee condition, including the claim of aggravation of a pre-
existing condition.

2.  The veteran has submitted evidence which bears directly 
but not substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, but is 
not so significant that it must be considered to decide 
fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's decision of January 1995 denying service 
connection for a left knee condition is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991) and §§ 7103, 7104 (West 1991 & 
Supp. 1998); 38 C.F.R. § 20.1103 (1998).

2.  The evidence received since the January 1995 RO decision 
is new but not material; thus, the requirements to reopen the 
claim of entitlement to service connection for a left knee 
condition have not been met.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran originally filed a claim for service connection 
for residuals of left leg injuries in March 1971, and the 
claim was denied in August 1971.  The veteran attempted to 
reopen the claim in 1975, his attempt was denied, and the 
denial was affirmed by the Board in January 1977.  The Board 
essentially found that the veteran had a pre-existing knee 
condition in service, and that there was no evidence of 
trauma in service and no increase in severity in service to 
warrant a finding of aggravation.  The veteran has made 
repeated attempts to reopen the claim, recharacterized as a 
left knee condition.  The veteran pursued two more appeals to 
the Board, which were denied in July 1979 and June 1991.  The 
June 1991 Board decision was affirmed on appeal by the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") in February 1993.  As 
noted above, the veteran's application to reopen the claim 
was denied by an unappealed RO decision in January 1995. 

The law provides that a notice of disagreement (NOD) must be 
filed within one year from the date of mailing of notice of 
the result of an RO's determination in order to initiate an 
appeal of the determination.  38 U.S.C.A. § 7105(a), (b)(1) 
(West 1991).  If no NOD is filed within the prescribed 
period, the determination becomes final.  38 U.S.C.A. 
§ 7105(c).  As the veteran in this case did not file an NOD 
with the RO's January 1995 determination, that determination 
is final.  Id.; 38 C.F.R. §§ 20.302, 20.1103 (1998).

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(a), absent the submission of new and material 
evidence, the claim may not thereafter be reopened or 
readjudicated by the VA.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  
New evidence, submitted to reopen a claim, will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Winters v. West,, No. 97-2180, slip 
op. at 7 (U.S. Ct. Vet. App. Feb. 17, 1999).  On appellate 
review, the Board must consider all evidence submitted since 
the claim was finally disallowed.  See Elkins v. West, No. 
97-1534, slip op. at 7-8 (U.S. Ct. Vet. App. Feb. 17, 1999).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a).

If the veteran has submitted new and material evidence under 
38 C.F.R. § 3.156(a)(1998), the Board must determine whether, 
based upon all the evidence of record in support of the 
claim, the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Winters, slip. op. at 4.  If the 
claim is well grounded, the duty to assist must be fulfilled 
and then the claim is evaluated on the merits.  Id.

At the time of the January 1995 RO rating decision, the 
following pertinent evidence was of record:  Service medical 
records; records of treatment at Kenner Army Hospital in Ft. 
Lee, Virginia, dating from 1965 to 1968; July 1971 x-ray 
taken at unspecified VA medical facility; unspecified VA 
medical facility outpatient clinical records dated in 
December 1975; letters from Dr. Thomas Loeb dated in 
September 1978, January 1979 and January 1984; letter from 
veteran's mother received in October 1978; VA Medical Center 
(VAMC) Louisville, Kentucky outpatient treatment records and 
x-rays dated from February to March 1977; VAMC Louisville, 
Kentucky outpatient treatment records and x-rays dated in 
July 1984; report of VA compensation and pension examination 
and x-ray dated in December 1984; transcript of October 1989 
personal hearing; unspecified VA outpatient treatment records 
dated in November 1990; unspecified Ohio VA medical facility 
outpatient treatment records dated from April to February 
1990; unspecified Ohio VA medical facility outpatient 
treatment record dated in October 1994.

The cumulative evidence as of the January 1995 decision was 
that the veteran sustained an injury in April 1965 at the age 
of 12 to his left knee while chasing his sister.  He was 
treated at Kenner Army Hospital in Ft. Lee, Virginia, as he 
was a dependent to his father who was then in the Army.  
Treatment records show that the veteran sustained a 
laceration to the left knee, but there was no evidence of 
fracture to the patella.  The wound was treated with sutures 
and dressing.  When the wound was rechecked it was observed 
to be infected, and the veteran was given medication.  There 
are no contemporaneous x-rays of the knee in the record.

Service medical records show that the veteran had a scar on 
the left knee at entrance to service.  In August 1979, the 
veteran reported to sick call with the complaint of pain in 
the left patella.  On examination, there was slight swelling 
of the knee with pain.  X-rays were taken, which showed an 
old patellar fracture and no obvious new fracture.  There is 
no further evidence regarding this incident.  The veteran's 
separation examination has the notation "left knee" on it, 
apparently written by the veteran.  Records reflect that the 
veteran was discharged due to an inadequate personality.

Post-service medical records of record at the time of the 
January 1995 decision reveal the following:  The veteran's 
knee was x-rayed in July 1971, showing slight separation of 
the small fragment of the patella at the proximal 
anterolateral margin.  There was also a small oval shaped 
radiolucency in the medial portion of the tibia slightly 
below the knee.  The epiphyseal line was unusually prominent 
at the distal femur and proximal tibia.  The veteran has 
sought treatment at VA and private medical facilities for 
chronic knee pain through the years.  A September 1978 
statement of Dr. Thomas Loeb notes that the veteran underwent 
an arthroscopy at a private medical facility which revealed 
that the veteran had a markedly hypertrophic fat pad with 
adhesions in the anterior aspect of the knee joint.  
According to Dr. Loeb, this could have resulted from old 
trauma.  The veteran developed infection from the arthroscopy 
and underwent additional care to resolve the infection.  His 
range of motion of the left knee was limited.  Subsequent 
statements from Dr. Loeb describe the condition and progress 
of the veteran's left knee.  A December 1984 x-ray showed 
mild degenerative changes of the condylar eminence of the 
left tibia, but no acute fracture or joint effusion.  The 
knee was examined at a December 1984 VA examination, and no 
patellar effusion or tenderness was observed.  Flexion was 
impaired and there was voluntary guarding.  Records show the 
veteran received treatment periodically for left knee pain 
and weakness at VA medical facilities until at least 1994.  
He was diagnosed in February 1990 with early degenerative 
joint disease of the left knee.

The veteran testified in an October 1989 hearing.  He stated 
that in 1965 he was chasing his sister who was on a bicycle, 
and he fell.  He received a laceration which was sutured and 
placed in an ace bandage to immobilize the knee during 
healing.  The veteran described that in 1970, while in the 
Marine Corps, he was pushed accidentally by another Marine 
down a flight of steps.  According to the veteran, x-rays 
were taken by a corpsman, and not a doctor.  He was placed on 
two weeks of light duty and given a cane to use.  He was told 
he had an old fracture but at the time of the accident there 
was a great deal of swelling.  He was supposed to have 
further evaluation, but did not.  He was told while he was 
having his physical in the military that he could be service-
connected for any injuries sustained in the military and he 
sought service connection in 1971 but was denied.  He was 
told at certain points after service that his knee would 
require surgery in the future.  

The record also contains a letter from the veteran's mother 
stating that prior to his time in the service he had no knee 
problems.  There are numerous statements from the veteran to 
the effect that he had no knee problem prior to falling down 
the steps while he was in the Marines.

The January 1995 RO rating decision found that the evidence 
submitted by the veteran was not sufficient to reopen the 
veteran's claim for service connection for a left knee 
condition.  The decision stated that the evidence did not 
show that the veteran's left knee condition was aggravated by 
military service or that the veteran sustained a left knee or 
left leg condition while in service.  The only new evidence 
submitted by the veteran since the January 1995 decision is 
testimony provided at a personal hearing held in January 
1998.  This testimony essentially repeats his prior hearing 
testimony except that it provides a little more detail as to 
the incident which occurred when the veteran was 12 years 
old.  The veteran stated in the January 1998 hearing that two 
sets of x-rays were taken of his knee at the time of the 1965 
accident, and that there were no fractures.  He stated that 
his knee was in perfect condition subsequent to the accident.  
He also stated that at his entrance physical, he was asked to 
bend and squat and was able to do so without difficulty, and 
that he was questioned regarding his knee and responded that 
the knee provided him with no problems.  He felt that if the 
Marine Corps accepted him into service, then his knee was not 
in an impaired condition at the time of entrance to service.  
He further stated that at the time he fell down the stairs in 
the Marines, he did not receive results of x-rays of the knee 
and that he was told x-rays would not be accurate due to the 
swelling.  He stated that for the remainder of his time in 
the Marines, the injury was aggravated by physical activity.  
The veteran also testified as to the difficulties that the 
knee has caused him since service.

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  The threshold inquiry in determining whether 
service connection is established is whether the veteran has 
submitted a well-grounded claim.  To establish that a claim 
for service connection is well grounded the appellant must 
demonstrate the existence of a current disability, the 
incurrence or aggravation of a disease or injury in service, 
and a nexus between the current disability and the in-service 
injury.  Lay or medical evidence, as appropriate, may be used 
to prove service incurrence.  Epps v. Gober, 126 F.3d 1464, 
1468 (1997).  Medical evidence is necessary to show a 
currently disability and a nexus to service.  Id.  

The January 1995 decision denying the veteran's application 
to reopen his claim is final.  In order to reopen the claim, 
the veteran must provide evidence which is new and material 
in that it bears on the issue of a nexus between his current 
knee disorder and his period of service.  While his hearing 
testimony provides elaboration of the veteran's view of an 
injury he sustained in service, his testimony alone is not 
sufficient to establish a nexus between his current knee 
disorder and his period of service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that lay 
persons are not competent to offer medical opinions).  
Inasmuch as the veteran has not submitted any new medical 
evidence which would bear on the issue of whether an incident 
of service caused a chronic left knee condition or aggravated 
a pre-existing injury, he has failed to provide new and 
material evidence sufficient to reopen the claim.  In fact 
the evidence submitted since the January 1995 decision is 
essentially duplicative of evidence previously of record.

The veteran's representative maintains that the VA 
Adjudication Procedure Manual imposes on the VA the duty to 
assist the veteran even where the veteran has not presented a 
well-grounded claim.  The Board finds it unnecessary to 
address this contention in this decision.  As the issue 
before the Board is whether new and material evidence was 
submitted to reopen the claim, the Board does not reach the 
issue of whether or not the claim is well grounded.  Because 
no new and material evidence was submitted, the RO was bound 
by the January 1995 final decision and its inquiry ended at 
that determination.  Clearly the VA has no duty to search for 
new evidence to reopen a claim on which a final determination 
has been made.  Thus, the issue of whether the duty to assist 
applies prior to a determination of well-groundedness has no 
applicability herein.

The Board notes that the veteran's representative also 
questions why the veteran would not be prejudiced by the loss 
of an earlier effective date.  As service connection has not 
been established, the representative's inquiry is purely 
hypothetical.  The issue of an effective date is not 
presently before the Board, and the Board has no jurisdiction 
to address it.

Based on the foregoing, the Board concludes that because no 
new and material evidence has been presented to reopen the 
previously disallowed claim, the RO's January 1995 decision 
remains final.  Accordingly, the benefit sought on appeal 
must be denied.  As the Board is not aware of the existence 
of additional available evidence that might well ground the 
veteran's claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to reopen his claim, and as an 
explanation as to why his current attempt fails.

ORDER

As new and material evidence has not been submitted, the 
veteran's attempt to reopen the claim for service connection 
for a left knee condition is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

